Citation Nr: 1206418	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-07 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1941 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, denying the claim currently on appeal.  This claim was previously remanded by the Board in July 2011 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in March 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In January 2012, VA received additional evidence from the Veteran in support of his claim.  The Veteran did not submit a waiver of review by the Agency of Original Jurisdiction (AOJ) regarding this evidence.  However, a remand is not necessary in this case.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  The records submitted by the Veteran are either duplicative of records that were already in the claims file, or, are not relevant to the claim on appeal.  

Among these newly submitted records are private hospital reports from May 2011 in which the Veteran injured his head after thrashing around because of nightmares.  This is not evidence that would demonstrate entitlement to an increased disability evaluation for PTSD.  However, it is sufficient to infer a claim of entitlement to service connection for a head injury, as secondary to PTSD.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  While entitlement to service connection for a head injury has previously been denied, it is apparent that the Veteran is now concerned with a different head injury incurred in May 2011.  As such, new and material evidence is not required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with occasional decrese in work efficiency due symptomatology such as as hypervigilance, anxiety, periods of depressed mood, irritability and disturbances of motivation and mood; but it is not shoen to be manifested by occupational and social impairment with reduced reliability and productivity, deficiencies in judgment, thinking or mood, or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for establishing a disability evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This information was provided to the Veteran in letters dated October 2008 and March 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2009 and September 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its July 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the appellant for a medical examination and that he attended this examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2010).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 (noting and incorporating by reference VA's adoption of the DMS-IV for rating purposes).

Relevant Facts

For historical purposes, the Veteran was originally granted service connection for PTSD in a June 2007 rating decision.  A 30 percent disability evaluation was assigned under Diagnostic Code 9411, effective as of November 14, 2006.  In October 2008, VA received a claim from the Veteran seeking a disability evaluation in excess of 30 percent for his PTSD.  This claim was denied by the RO in a February 2009 rating decision.  VA received a timely notice of disagreement from the Veteran in February 2009, but the previous denial was confirmed in a March 2009 statement of the case.  The Veteran appealed this decision to the Board in March 2009.  

The record reflects that the Veteran was seeking treatment for his PTSD at the time he filed his claim for an increased disability evaluation.  According to a May 2008 VA psychiatry note, the Veteran had been divorced since 1980.  The Veteran described war zone recollections.  He also reported a tendency to self-isolate and be hypervigilant.  The Veteran indicated that he volunteered at the VA hospital and that he believed helping other veterans benefited him as well.  Examination revealed the Veteran to be alert and behaviorally appropriate.  He denied auditory or visual hallucinations, as well as homicidal or suicidal ideations.   He was diagnosed with PTSD and a GAF score of 50 was assigned at this time.  

The Veteran was subsequently seen in October 2008 for group therapy.  The Veteran reported that his hypervigilance had increased following an incident the previous week in which his home was broken into.  It was also noted that he had started drinking again in an effort to reduce his anxiety.  Diagnoses of PTSD and alcohol dependence (relapse) were assigned at this time, and a psychiatry walk-in note from the same day assigned a GAF score of 55.  The Veteran indicated that a transformer blew up around his house around May, and since that time, he had noticed an increase in his symptomatology.  He described frequent recollections of the war.  The Veteran also reported being very irritable with poor sleep for the past two and a half months.  It was noted upon examination that the Veteran did appear more anxious.  However, he continued to deny hallucinations, homicidal ideations, or suicidal ideations.  

The Veteran was subsequently afforded a VA examination for his PTSD in December 2008.  It was noted that he had been retired for many years.  The examination report does indicate that the Veteran currently got along well as a volunteer in a veterans service organization where he volunteered at a hospital four days a week for five hours per day.  The Veteran estimated that he had missed about one hundred volunteer days in the past two years, but the examiner noted that the Veteran did not specifically attribute this to his PTSD.  The Veteran reported having nightmares every two weeks that resulted in headaches and night sweats.  He also reported moderate to severe problems sleeping, averaging between three to four hours of sleep per night.  He also endorsed symptoms of hypervigilance and being easily aggravated.  Socially, the Veteran reported that he considered most of the guys with whom he volunteered to be friends he could count on.  It was also noted that his 22 year old nephew recently moved in with him and that they got along well.  The Veteran also indicated that he went to the VFW post to socialize.  He also stated that friends stopped by his house every two weeks or so and that he would sometimes call a friend himself.  Finally, the Veteran reported having a good friend that lived out of town who came down to take care of him after he had undergone surgery for cancer.  

The examiner concluded that the Veteran was fully oriented.  Thought processes were deemed to be linear, logical and goal-directed and there was no evidence of hallucination or delusional construct.  The Veteran denied any suicidal or homicidal ideations and the examiner concluded that there was no evidence of impairment to the Veteran's thought process or ability to communicate.  The Veteran's affect was noted to be fairly euthymic.  Insight, judgment, reliability and impulse control were all deemed to be good.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 67.  The examiner opined that the Veteran's current symptoms did not appear to be any worse than they were at the time of his initial examination by VA.  The examiner further noted that the Veteran was completely functionally independent, performing all of his activities of daily living himself.  This included running errands such as going to the bank or the grocery store.  

Subsequent VA treatment records reflect that the Veteran continued to seek treatment for his PTSD following this examination.  According to a January 2009 psychiatric note, the Veteran was doing somewhat better regarding the increased hypervigilance he experienced after his home was broken into.  The examiner concluded that the Veteran's affect was improved and that he was alert and behaviorally appropriate.  The Veteran denied hallucinations or homicidal/suicidal ideation at this time.  A GAF score of 55 was assigned.  

The record also contains a traumatic brain injury (TBI) examination from September 2009.  While this examination was not performed as part of the Veteran's PTSD, it nonetheless provides some relevant information.  It was noted that there was mild impairment of memory, attention, concentration, or executive functions.  The Veteran's judgment was also found to be normal.  He was noted to always be oriented to person, time, place and situation.  

In October 2010, the Veteran was seen for management of his PTSD medication.  The Veteran reported that he was doing "ok" for now and that his current medications were working well for mood and sleep.  He noted that he was keeping busy with his volunteer activities.  However, he still described himself as somewhat of a loner without many personal support systems.  He also felt his mood was fair although he became easily irritated with others.  Examination revealed the Veteran to be fully oriented and adequately groomed.  Speech was deemed to be normal.  The Veteran's mood was described as less depressed and his affect as congruent to his mood.  Thought processes were well-organized and goal-directed and he again denied suicidal or homicidal ideations.  Memory was deemed to be intact, while his insight was found to be adequate and his judgment to be fair.  A GAF score of 50 was assigned at this time.  

According to an April 2011 outpatient treatment record, the Veteran found it difficult to get close to people.  However, he indicated that when he allowed himself to get close he would do what he could to help these people.  It was noted that he continued to volunteer with the VFW.  The Veteran indicated that his nightmares had decreased but that they still caused distress when they occurred.  Examination revealed the Veteran to be alert in all spheres.  He was casually dressed and adequately groomed.  His mood was noted to be less depressed and his affect was noted to be mood congruent appropriate with moderate range.  The Veteran again denied hallucinations or suicidal/homicidal thoughts.  His memory was found to be intact, his insight to be adequate and his judgment to be fair.  A GAF score of 53 was assigned at this time.  

In May 2011, the Veteran indicated that in addition to helping others, he enjoyed working on his car.  He was also looking forward to a VFW meeting on the opposite coast the following month.  In August 2011, the Veteran reported that his sleep was still affected by nightmares and that he continued to become easily irritated.  Examination revealed him to be fully oriented.  Speech was normal as well.  His mood was deemed to be irritable and depressed and his affect was mood congruent and appropriate with moderate range.  No impaired thought processes were noted, and he again denied hallucinations or suicidal/homicidal ideation.  Insight was deemed to be adequate and his judgment to be fair.  His memory was also noted to be intact.  A GAF of 53 was again assigned.  These same findings were noted upon evaluation in October 2011, aside from it being noted that his mood was less irritable.  

The Veteran was afforded an additional VA examination for his PTSD in September 2011.  The Veteran was noted to suffer from anxiety, chronic sleep impairment, and disturbances of motivation and mood as a result of his PTSD.  There was no evidence of impaired memory, speech or thought process.  The examiner also concluded that the Veteran did not suffer from difficulty in establishing and maintaining effective work and social relationships.  

The examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  It was noted that the Veteran continued to live independently and that he continued to volunteer with the VFW approximately twice per week.  A GAF score of 65 was assigned at this time.  Finally, the examiner opined that there had been no significant changes in the Veteran's symptomatology since his last examination.  He continued to experience nightmares weekly, frequent intrusive thoughts and hypervigilance.  The Veteran also avoided certain places such as sandy beaches or crowds, so he altered his daily activities in an effort to avoid large groups.  Also, while the Veteran received frequent treatment for his PTSD, there was no reduction in the intensity or frequency of his symptomatology since the last examination.  

In addition to the medical evidence outlined above, the record also contains a great deal of lay evidence provided by the Veteran.  In a statement received by VA in May 2009, the Veteran indicated that he only worked with two other individuals at the VFW and that he stayed away from the other volunteers.  He also stated that his socializing at the VA really just involved him ordering a drink from the bartender.  Finally, he stressed that he had a bad temper, drank very frequently, and suffered from flashbacks and hypervigilance.  

The Veteran also testified at a hearing before the undersigned Veterans Law Judge in March 2011.  He stated that he was easily irritated and that he would suffer daytime flashbacks involving his experiences in North Africa.  The Veteran denied ever having suicidal thoughts, instead noting that he could behave recklessly when drinking.  The Veteran also testified to memory problems that he believed were due to his military service.  He also reported periods where he was depressed and where he would get very hyper.  The Veteran also noted that he would go to the VFW for a few drinks and to socialize with a few people he talked to.  He also discussed volunteering at the VA hospital up to five times per week.  He indicated that he got along very well with his supervisor now (despite being written up by her early on in their relationship) and that she had in fact written him letters of recommendation.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent at any time during the pendency of his claim.  As already noted, the next-higher disability rating of 50 percent requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Throughout the pendency of this claim, the Veteran has been noted to have no impairment of speech.  Also, he has routinely been noted to have an intact memory.  A September 2009 TBI examination does note mild impairment of "memory, attention, concentration or executive functions."  However, the report does not indicate which of these areas were in fact impaired.  Nonetheless, psychiatric examinations in October 2010, May 2011, and September 2011 revealed the Veteran's memory to be intact.  The medical evidence has also failed to demonstrate any impairment of judgment or abstract thinking.  

The Board recognizes that the Veteran was noted to have disturbances of motivation and mood upon examination in September 2011.  However, the preponderance of the evidence of record demonstrates that this symptom alone does not result in occupational and social impairment with reduced reliability and productivity.  According to the September 2011 VA examiner, the Veteran did not experience this level of impairment, but rather, occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  This level of disability is meant to be compensated by a 30 percent disability evaluation.  See id.  The Veteran also testified in May 2011 that his supervisor had written him letters of recommendation, suggesting that he has performed well at his volunteer job.  

The September 2011 VA examiner also concluded that the Veteran did not suffer from difficulty in establishing and maintaining effective work and social relationships.  This conclusion is supported by the remainder of the medical evidence of record.  According to all of the evidence, the Veteran has worked as a volunteer with other people.  According to the December 2008 VA examination report, the Veteran got along well with the other people he worked with.  He also noted that friends would stop by his house, that he had a close out of town friend, and that he would call a friend on his own at times.  Therefore, the preponderance of the evidence fails to demonstrate that the Veteran suffers from "difficulty" in maintaining effective relationships.  

In reaching the above conclusion, the Board is not suggesting that the Veteran is not socially impaired.  This has been evidenced through his avoidance of crowds, irritability with others and preference to be at home alone.  However, he testified at his hearing that he occasionally likes to go to the VFW for a few drinks and to socialize with a few people.  The Board recognizes that the Veteran refuted his degree of social interaction when volunteering in a May 2009 statement.  In April 2011, the Veteran noted that while he did find it difficult to get close to people initially, he would allow himself to get close in his volunteer work.  The Veteran also indicated that despite having initial problems with his supervisor, he now got along well with her.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from the degree of social impairment envisioned by a disability evaluation higher than 30 percent.  As such, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for his PTSD.  

The Board notes that the Veteran has been found to have GAF scores as low as 50 on several occasions during the pendency of his claim.  GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  However, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted upon examination.  The record of evidence simply does not support such serious symptomatology as suicidal ideation (which the Veteran has consistently denied) or serious social or occupational impairment (as the Veteran has consistently volunteered and received letters of recommendation).  Furthermore, the Veteran has also been assigned GAF scores as high as 67 in this case, which is illustrative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Therefore, due to the inconsistent GAF scores assigned in this case, the Board does not find them to be a reliable indicator of the Veteran's overall disability.  

The Board recognizes that the Veteran truly believes his PTSD is more than 30 percent disabling.  However, the Veteran has not provided any lay evidence to demonstrate that he is entitled to a disability evaluation higher than 30 percent.  In May 2009, the Veteran indicated that he stayed away from most volunteers at his volunteer job except for two individuals.  He also described a bad temper, flashbacks and hypervigilance.  During his March 2011 hearing, the Veteran testified to hypervigilance, flashbacks, and periods of depression.  However, a 30 percent disability evaluation is meant to compensate a Veteran who suffers from impairment due to symptomatology such as anxiety, suspiciousness, impaired sleeping, depressed mood and panic attacks.  See 38 C.F.R. § 4.130.  The Veteran also testified during his hearing that he believed he suffered from memory problems as well.  However, in addition to this assertion not being supported by the objective medical evidence of record, a 30 percent disability evaluation is also meant to compensate a Veteran who suffers from mild memory loss.  See id.  Therefore, the testimony offered by the Veteran in support of his claim does not demonstrate entitlement to a higher disability evaluation.  

The Board has also considered whether the Veteran would be entitled to higher disability evaluations of 70 percent or 100 percent.  However, the preponderance of the evidence clearly demonstrates that the Veteran is not entitled to these ratings.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  The Veteran has routinely denied suicidal ideation.  Also, there is no evidence of obsessional rituals, impaired judgment, or near-continuous panic or depression.  The Veteran has been found on numerous occasions to be capable of functioning independently.  Also, he has always been found to be fully oriented in all spheres with no neglect of personal hygiene.  Finally, the evidence clearly establishes that the Veteran does not have an inability to maintain effective relationships.  

The Board recognizes that the Veteran indicated during his May 2011 hearing that he could envision a scenario in which he became so irritable that he would resort to violence.  However, the record does not reflect that such an event has ever taken place.  The mere fact that the Veteran believes such an event could eventually occur is hardly evidence of impaired impulse control such as unprovoked irritability with periods of violence.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  The Veteran does not suffer from total occupational and social impairment as he has routinely testified to volunteering on a regular basis and having some social relationships.  As such, a 100 percent disability evaluation is not warranted.  

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected PTSD include anxiety, hypervigilance, impaired sleep and occupational and social impairment.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  This code also allows for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's PTSD has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation or that he has ever been hospitalized because of this disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 30 percent at any time during the pendency of this claim.  In fact, the September 2011 VA examiner specifically concluded that there was no significant change in the Veteran's symptomatology since his previous examination of December 2008.  As such, staged ratings are not warranted.  

Finally, the Board has considered whether a remand for consideration of total disability benefits based on individual unemployability is warranted.  The Court has held that TDIU is an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, at no time during the pendency of this claim has the Veteran alleged that he is unemployable as a result of his PTSD.  Furthermore, the medical evidence of record does not suggest this fact either, instead noting that the Veteran continues to work as a volunteer on a regular basis.  Therefore, further consideration of this matter is not necessary.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for PTSD must be denied.





	(CONTINUED ON NEXT PAGE)
ORDER

A disability evaluation in excess of 30 percent for PTSD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


